                  Case 20-12841-MFW               Doc 640-2         Filed 01/12/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)


                                  DECLARATION OF BRIAN GLEASON

             1.     I am a senior managing director of Phoenix Executive Services, LLC, (“Phoenix”),

which maintains an office for providing financial advisory services at, among other locations,

Phoenix’s Philadelphia office located at 110 Commons Court, Chadds Ford, PA 19317. Pursuant

to that Order (I) Authorizing the Debtors to Employ and Retain Phoenix Executive Services, LLC

to Provide the Debtors with a Chief Restructuring Officer and Additional Personnel and (II)

Designating Brian Gleason as the Debtors’ Chief Restructuring Officer, Nunc Pro Tunc to the

Petition Date [Docket No. 195], I am the Chief Restructuring Officer of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”).

             2.     I have personally performed many of the services rendered by Phoenix for the

Debtors and am familiar with all other work performed on behalf of the Debtors by the personnel

at Phoenix.

             3.     The facts set forth in the foregoing Monthly Fee Statement are true and correct to

the best of my knowledge, information, and belief.

             4.     Even though Phoenix was not retained as a professional under section 327(a) of the



1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.
ACTIVE 54618157v1
             Case 20-12841-MFW        Doc 640-2    Filed 01/12/21    Page 2 of 2




Bankruptcy Code but pursuant to section 363 of the Bankruptcy Code, I have reviewed

Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedures of the United States

Bankruptcy Court for the District of Delaware and believe that the Monthly Fee Statement for

Phoenix complies with Rule 2016-2.

        5.      Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the

forgoing is true and correct.

Dated: January 12, 2021                           /s/ Brian Gleason
                                                  Brian Gleason
                                                  Senior Managing Director
                                                  Phoenix Executive Services, LLC

                                                  Chief Restructuring Officer for the Debtors




                                              2
ACTIVE 54618157v1
